Citation Nr: 1507904	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-31 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition secondary to the service-connected left ankle disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for the service connected segmental distal 1/3 fibula fracture and medial malleolus fracture, left ankle, healed, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the August 2010 and November 2010 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a videoconference hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.700, 20.703 (2014).  In all VA Form 9's submitted by the Veteran, including the most recent one dated in May 2014, he requested a videoconference hearing before the Board.  Such a hearing was scheduled for December 2014, but the Veteran did not appear.  A review of the record reveals the November 2014 notice of the scheduled hearing was sent to the incorrect address and was returned as undeliverable.  A Report of General Information also dated in November 2014, prior to the issuance of the notice regarding the hearing, indicates the Veteran moved back to Texas, and provided his new address to VA.  Therefore, the Board concludes the Veteran had no notice of the scheduled hearing.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case. 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a videoconference Board hearing in accordance with the docket number of his appeal.  Notify the Veteran and his attorney, in writing, as to the date, time, and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures. Ensure that the notice is sent to the most recent address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




